     Case 1:19-cv-01174-AWI-EPG Document 16 Filed 06/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      GEORGE MITCHELL,                                  Case No. 1:19-cv-01174-AWI-EPG
10
                             Plaintiff,                 ORDER ADOPTING FINDINGS AND
11
                                                        RECOMMENDATIONS
12           v.
13                                                      (ECF No. 15)
      DR. AKBIKE,
14
                             Defendant.
15

16

17          Plaintiff, George Mitchell, is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 21, 2020, the magistrate judge entered findings and recommendations

21   recommending that Plaintiff’s claim for deliberate indifference to serious medical needs under the

22   Eighth Amendment be dismissed with prejudice for failure to state a claim. (ECF No. 15.)

23          Plaintiff was provided an opportunity to file objections to the findings and

24   recommendations within twenty-one days. Plaintiff has not filed any objections and the time to do

25   so has passed..

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B), this court has conducted a

27   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

28   and recommendations to be supported by the record and by proper analysis.
                                                       1
     Case 1:19-cv-01174-AWI-EPG Document 16 Filed 06/26/20 Page 2 of 2

 1         Accordingly, the Court hereby orders that:

 2         1.     The findings and recommendations entered April 21, 2020 (ECF No. 15) are adopted

 3                in full;

 4         2.     This case is dismissed with prejudice for failure to state a claim; and

 5         3.     The Clerk of Court is respectfully directed to close this case.

 6
     IT IS SO ORDERED.
 7

 8   Dated: June 26, 2020
                                               SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
